BAKER; J.
Heard on defendant’s motion for a new trial.
In this case the motion sets out the usual grounds but the only ground urged at the hearing was that the damages awarded by the jury were excessive.
The testimony shows that the plaintiff is claiming for property damage caused to his Ford truck and for damages by reason of the loss of the use of the truck caused by a collision between his truck and a large truck owned by the defendant, in the City of Central. Falls.
The question as to who was to blame for the accident,, on the conflicting testimony, was for the jury to determine and their decision, that the plaintiff is entitled to recover and that the defenadnt is responsible for what occurred is, on the whole, in the judgment of the Court, supported by a fair preponderance of the testimony.
The chief issue relates to the matter of damages.
The plaintiff’s total claim amounted to approximately $130. The jury awarded him $98.50. It is clear from the testimony that his Ford truck was not seriously damaged. The rear of the body and some of the sills were broken and he took it to a ■blacksmith, who rebuilt the body for *77him... There was. testimony in che case which tended, to show that a new Ford body of - the. type ■ involved cost in the neighborhood of $55 at the factory in Detroit. Taking into consideration the freight charges and the cost of labor of placing the body on the truck and the. loss caused the plaintiff in his business ■ by reason of being deprived of the use of the truck,, the Court.-,- after serious consideration does not feel that it can say that, the damages, on the testimony, are excessive. No question of passion or prejudice in the awarding of said damages: is involved in the case, and wlhile the Court feels that the plaintiff is being amply compensated, there is in the case evidence which, supports the amount awarded and a reduction would be merely an arbitrary action on the part of the Court.
For plaintiff: T. L. Canty.
For defendant: -Greene, Kennedy & Greene.
Defendant’s motion for a new trial is denied.